Citation Nr: 0815726	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  02-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include an acquired psychiatric disorder and post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from November 1975 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim of service 
connection for a mental disorder, to include an acquired 
psychiatric disorder and PTSD (characterized as a mental 
condition).  The veteran disagreed with this decision in 
August 2002.  

In January 2006, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
veteran subsequently perfected a timely appeal in July 2006.

In April 2007, the Board remanded the veteran's claim again 
to the RO/AMC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's mental disorder, to include an acquired 
psychiatric disorder, is not related to active service.

3.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.




CONCLUSION OF LAW

A mental disorder, to include an acquired psychiatric 
disorder and PTSD, was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in June 2001, December 2002, April 2004, 
and in May 2007, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the veteran to submit medical evidence showing that 
his claimed mental disorder was related to active service and 
noted other types of evidence the veteran could submit in 
support of his claim.  The May 2007 letter also requested 
that the veteran provide information concerning his claimed 
in-service stressor.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A Supplemental Statement of the Case (SSOC) issued to the 
veteran and his service representative in July 2006 also 
notified the veteran of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

Although complete content-complying VCAA notice was not 
provided to the veteran before the August 2001 RO decision 
which denied the benefits sought on appeal, the veteran's 
claim subsequently was readjudicated in a January 2008 SSOC 
after all applicable VCAA notice was provided to the veteran.  
As the veteran's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.    

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  The 
veteran has requested repeatedly that, due to his health 
problems, VA provide him with a hearing at his service 
representative's offices in Amarillo, Texas; as the RO has 
explained to the veteran in several letters sent to him, his 
service representative, and his congressional 
representatives, hearings are available only at the RO.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  The veteran has been 
provided with VA examinations concerning the contended causal 
relationship between a mental disorder, to include an 
acquired psychiatric disorder and PTSD, and active service.  
VA also has attempted to corroborate the veteran's claimed 
in-service stressor.  The veteran has contended that his in-
service stressor occurred in 1976 when his boot camp company 
commander physically assaulted him.  He also has contended 
that there are records of this incident, and the court-
martial which resulted, at the Naval Criminal Investigative 
Service (NCIS).  A review of the claims file shows that, in 
March 2006, NCIS notified the veteran that it had no records 
of the alleged in-service stressor or the court-martial.  In 
May 2006, the National Personnel Records Center in St. Louis, 
Missouri (NPRC), notified VA that there were no records 
supporting the veteran's contention that he had been involved 
in a court-martial in 1976 which arose out of an alleged in-
service physical assault.  To date, the veteran also has not 
provided sufficient additional information concerning his 
claimed in-service stressor such that the Joint Services 
Records Research Center (JSRRC) (formerly the Center for Unit 
Records Research) could attempt corroboration of this 
incident.  Service connection for PTSD cannot be granted in 
the absence of a corroborated in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  In summary, VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran contends that he incurred a mental disorder, to 
include an acquired psychiatric disorder and PTSD, as a 
result of active service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that the veteran was not treated for a mental disorder, to 
include an acquired psychiatric disorder and PTSD, during 
active service.

The veteran's service personnel records show that the veteran 
was considered an "unauthorized absentee" from March 30, 
1976, to July 6, 1976.  He was referred to a special court-
martial and was confined to a naval correctional center for 
10 days and forfeited $125.00 of pay for 1 month.  The 
desertion mark on the veteran's record for the period from 
March to July 1976 subsequently was removed.  The veteran 
also was considered an "unauthorized absentee" from 
March 15, 1977, to April 14, 1977, when he was declared a 
"deserter."  He surrendered to a local police department 
and was returned to his command pending disciplinary action 
on May 16, 1977.  He received non-judicial punishment in May 
1977 for a violation of Article 86 of the Uniform Code of 
Military Justice.  He was recommended for an administrative 
discharge by reason of misconduct for frequent involvement of 
a discreditable nature with military authorities.  A review 
of the veteran's DD Form 214 shows that he received a 
discharge under honorable conditions in May 1977.  Two 
periods of "time lost" were noted on the veteran's 
DD Form 214 from March 3, 1976, to July 5, 1975, and from 
March 15, 1977, to April 25, 1977.

The post-service medical records show that, on VA outpatient 
treatment in February 2000, the veteran stated that he was 
doing well.  His history included panic disorder.  He 
reported decreased nightmares and improved memory.  Mental 
status examination of the veteran showed full orientation, 
appropriate behavior and speech, coherent thought process, 
and no psychotic symptoms.  The assessment was panic 
disorder, stable, and the veteran was doing well.

In July 2000, the veteran complained of having emotional 
problems ever since a severe and traumatic motor vehicle 
accident in 1998 and since his nephew committed suicide in 
1998.  The veteran reported that "he was beaten by company 
commander while in boot camp."  Mental status examination of 
the veteran showed coherent speech, no auditory or visual 
hallucinations, suicidal ideation "a couple of months ago" 
with consideration of various plans.  The diagnosis was 
anxiety disorder.

In May 2001, the veteran complained of shortness of breath 
with anxiety episodes, low frustration tolerance, mood 
swings, sleep disturbance, and depression with a history of 
suicidal ideation.  "He began having problems in 1998 when 
two events occurred.  There was a severe and traumatic motor 
vehicle accident and a nephew (close relationship) killed 
himself."  Mental status examination of the veteran was 
unchanged from July 2000.  The diagnoses were anxiety 
disorder and PTSD (non-combat).

In October 2001, the veteran was in no apparent distress.  
His history included anxiety.  The assessment included 
anxiety.

In March 2002, the veteran complained that "he has not been 
doing very well.  He feels irritable a lot and has the 
beginnings of panic attacks fairly often, but they do not 
become full-blown.  He is also not sleeping well and wakes up 
often with nightmares."  Mental status examination of the 
veteran showed full orientation, normal speech, coherent 
thoughts, and no suicidal ideation.  The assessment was panic 
disorder and depression, not otherwise specified, and the 
veteran was "not doing well."

In April 2002, the veteran reported that "he is feeling 
better" with increased medication and was not having any 
panic-like symptoms.  Mental status examination of the 
veteran was unchanged from March 2002.  The assessment was 
panic disorder and depression, not otherwise specified, and 
the veteran was "doing well."

In January 2003, the veteran complained of continuing anxiety 
which was "getting worse over time."  The assessment 
included ongoing high anxiety with panic attacks.

In July 2003, the veteran's history included anxiety 
disorder, panic disorder, and depressive disorder.  The 
assessment included anxiety and depression, and the veteran 
was "in good control" on his current medications.

On VA psychological interview in June 2004, the veteran 
reported a history of panic disorder and depression that was 
controlled fairly well on medication.  Mental status 
examination of the veteran showed that he was oriented to 
person and place and partially oriented to time, no delusions 
or hallucinations, and no suicidal or homicidal ideation.  
The impressions included panic disorder and depression, not 
otherwise specified.

In November 2004, the veteran complained that his PTSD 
symptoms seemed worse.  The assessment was that the veteran's 
PTSD was getting worse and he was more anxious with a shorter 
attention span and more manic symptoms.

In April 2005, the veteran complained of nightmares related 
to a reported in-service physical assault.  He reported being 
"beaten up by an officer" during active service.  The VA 
examiner stated that a review of the veteran's electronic 
medical records indicated that he had been diagnosed in the 
past with non-combat PTSD which appeared to be related to an 
in-service physical assault while in boot camp.  The VA 
examiner concluded that the veteran's psychological testing 
suggested the likelihood that he met the criteria for PTSD.  
The assessment was chronic PTSD with panic attacks.

In August 2005, the veteran reported that he was doing well.  
Mental status examination of the veteran showed full 
orientation, normal speech, coherent thoughts, no 
hallucinations or delusions, and no suicidal or homicidal 
ideation.  The assessment included PTSD, stable but 
symptomatic.  The assessment was unchanged following 
subsequent VA outpatient treatment in May 2006.

On VA examination in October 2007, the veteran complained of 
anxiety, panic attacks, and nightmares.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records and post-service VA treatment records.  The 
veteran's wife reported that the veteran had experienced 
panic attacks, anxiety, and nightmares since a nephew had 
committed suicide in 1998.  The veteran had considered this 
nephew like a son and he had lived with the veteran and his 
wife for 2 years.  The veteran reported that, after being 
physically abused by his company commander during active 
service, he did not receive any medical treatment or report 
this incident to any one.  Mental status examination of the 
veteran showed that he was oriented to person and place but 
not time, logical thoughts, no homicidal or suicidal ideation 
or plan, and no psychosis.  The VA examiner opined that the 
veteran's reported in-service incident of being physically 
assaulted by his company commander was not severe enough to 
produce PTSD.  The reported in-service incident also did not 
meet the diagnostic criteria of a stressor.  Because the 
veteran's panic attacks and anxiety started in 1998 after his 
nephew's suicide, the VA examiner determined that the 
veteran's PTSD was secondary to the nephew's suicide.  The 
veteran's Global Assessment of Functioning (GAF) score was 
55, indicating moderate symptoms.  The assessment was 
anxiety, panic attacks, and PTSD.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
mental disorder, to include an acquired psychiatric disorder 
and PTSD.  The veteran was not treated for any psychiatric 
problems during active service.  Despite his repeated 
assertions to the contrary, he received several non-judicial 
punishments and lost some time due to periods of being absent 
without official leave (AWOL) during active service.  There 
is no evidence in his service personnel records, however, 
that the veteran was involved in a court-martial of his boot 
camp company commander because he had physically assaulted 
the veteran.  The veteran also has not provided sufficient 
additional details of this alleged in-service incident such 
that JSRRC could attempt corroboration.

In this regard, the Board observes that there is a diagnosis 
of PTSD of record; thus, the central issue in this case is 
whether the record contains credible supporting evidence that 
a claimed in-service stressor actually occurred which 
supports the diagnosis.  The evidence necessary to establish 
the occurrence of a stressor during service varies depending 
on whether the veteran was "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60 (1993).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records do not show any assignments or other awards 
indicating combat service.  In such cases, the record must 
contain other evidence that substantiates or corroborates the 
veteran's statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

As noted elsewhere, the veteran has asserted that his in-
service stressor occurred when he was physically assaulted by 
his boot camp company commander in 1976.  NCIS notified the 
veteran in March 2006 that it had no such records of any 
investigation in to this alleged in-service incident or of 
the court-martial which allegedly resulted from this 
incident.  NPRC also notified VA in May 2006 that it had no 
records of such incident or of the court-martial.  The 
veteran's service personnel records also contain no such 
information.  Although the veteran has been diagnosed as 
having PTSD, at his most recent VA examination in October 
2007, after reviewing the veteran's claims file and 
thoroughly examining the veteran, the VA examiner concluded 
that the alleged in-service physical assault could not have 
produced PTSD.  Instead, this VA examiner determined that the 
veteran's PTSD was secondary to an event in 1998 when the 
veteran's nephew committed suicide.  And, as noted above, an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Because the veteran's claimed 
in-service stressor could not be corroborated, and because he 
has not produced any other credible evidence showing that his 
claimed in-service stressor actually occurred, there is no 
valid diagnosis of PTSD based on a corroborated in-service 
stressor.

The remaining post-service medical evidence shows treatment 
for a variety of psychiatric problems, variously diagnosed as 
anxiety disorder, panic disorder, and depressive disorder, 
not otherwise specified.  It appears that the veteran was 
first treated for psychiatric problems in February 2000, or 
almost 23 years after service separation in May 1977, when he 
was diagnosed with panic disorder and the VA examiner noted 
that the veteran was doing well.  Critically, none of the 
veteran's post-service VA treating examiners have related any 
of the veteran's psychiatric problems to active service.  The 
veteran's more recent treatment records indicate that his 
psychiatric problems have stabilized on medication.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Additional evidence in support of the veteran's service 
connection claim for a mental disorder, to include an 
acquired psychiatric disorder and PTSD, is his own lay 
assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

Absent evidence of PTSD based on a corroborated in-service 
stressor, and without a medical nexus between the veteran's 
currently diagnosed psychiatric problems and active service, 
the Board finds that service connection for a mental 
disorder, to include an acquired psychiatric disorder and 
PTSD, is not warranted.  As the preponderance of the evidence 
is against the veteran's claim, the benefit-of- the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER


Entitlement to service connection for a mental disorder, to 
include an acquired psychiatric disorder and PTSD, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


